Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This communication is in response to Applicants’ communications filed on 3-9-2021. Claims 21-40 are pending. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The instant application is directed towards a method for identifying risk during transaction in an electronic commerce system. The method involves monitoring changes related to nodes based on real-time activities associated with entities. A relationship network is re-partitioned based on changes related to the nodes. A target sub-network comprising a target node associated with a target transaction is obtained, where the target transaction being one of a set of transactions. A risk of the target transaction is determined based on a static property of the target sub-network or dynamic change information of the target sub-network that is caused by the target transaction. The target node is labeled associated with a target transaction as a risk node based on the determined risk of the target transaction.

A rejection under 35 USC 101 rejection was pending in the previous rejection, and the examiner finds that the instant claims qualify as patent eligible subject matter per the 2019 Revised Patent Subject Matter Eligibility Guidance. The claims, though abstract, apply or .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Prior art made of record that is considered pertinent to applicant's disclosure can be found on the attached PTO-892. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert R. Niquette whose telephone number is 571-270-3613. The examiner can normally be reached on Monday through Friday, 5:30 AM to 1:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Namrata Boveja, can be reached at 571-272-8105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for 


/ROBERT R NIQUETTE/
Primary Examiner, Art Unit 3696